Title: From George Washington to Alexander Hamilton, 17 December 1789
From: Washington, George
To: Hamilton, Alexander

 
          
            Sir
            United States Decr 17th 1789
          
          As I am uncertain of the condition & even the Office in which the papers containing accounts of our disbursments for subsistence of British prisoners remain; and as it is not improbable that some negotiations may (whenever our Union under the General Government shall be completed) take place between the United States & Great Britain, in which an accurate understanding of those Accots will become necessary—I have therefore thot proper to suggest the expediency of having some immediate attention paid to them.
          Notwithstanding, on as fair a statement of Expenditures as could now be made, much property must undoubtedly be lost by the United States for want of Vouchers and by reason of the negligence with which the business was conducted on our part; yet I was always impressed with an idea, that, under all these disadvantageous circumstances, a very considerable balance would still be found in our favor—My present wish is, to have the subject so far investigated, as that we might not commit ourselves, by bringing forward Accounts, which had better continue dormant. Shou’d there be no danger of that Kind, it would then be desirable to have the business placed in a state, which might enable us to speak from a general knowledge of facts, and in a proper tone; in case a demand of the American posts held by the King of Great Britain should draw pecuniary subjects into discussion. I believe Lists of property carried away by the British, at the time when they evacuated the posts they had occupied during the late War, are lodged in the Office of Foreign Affairs. I am sir with great esteem Your most Obt Servant
          
            G. Washington
          
        